DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In making the below rejections, the examiner has considered and addressed each of the applicant’s arguments. Claims 9-20 are withdrawn and claims 9-20 are currently pending and being examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verichev (USPAP 2011/0027110).
In reference to independent claim 1, Verichev discloses a system for pumping a fluid (para 0001 discloses that the invention is for ESP (electric submersible pumps) which move fluid), comprising: a pump (para 0002 discloses a pump being part of the ESP); a primary mover coupled to the pump (para 0002 discloses a motor being part of the ESP); and a controller coupled to the primary mover (para 0018 discloses a “control system” for controlling the ESP), wherein the controller is configured to cause the speed of the primary mover (the above mentioned motor) to following a periodic function to optimize a first characteristic of the system (para 0012 specifically discloses “applying a periodic modulation to the operating speed when operating the pump at the determined speed to damp the lateral vibrations” the first characteristic is vibration, the system is being optimized by decreasing vibrations).  
In reference to dependent claim 2, Verichev discloses the system of claim 1, further  comprising at least one sensor coupled to the controller (26, fig 5) wherein the sensor is configured to monitor a second characteristic of the system (para 0051 discloses “Several types of sensors 24 (proximity meters, accelerometers, velocity sensors and force transducers) register and transmit data (shaft offset, amplitudes of radial and torsional vibrations, forces acting on bearings) to a PC 26 for analysis” since Verichev discloses multiple sensors the first and second characteristics can both be vibration monitored with accelerometers).  
In reference to dependent claim 3, Verichev discloses the system of claim 2, wherein the first characteristic and the second characteristic are the same (para 0051 discloses “Several types of sensors 24 (proximity meters, accelerometers, velocity sensors and force transducers) register and transmit data (shaft offset, amplitudes of radial and torsional vibrations, forces acting on bearings) to a PC 26 for analysis” since Verichev discloses multiple sensors the first and second characteristics can both be vibration monitored with accelerometers). 
In reference to dependent claim 4, Verichev discloses the system of claim 2, wherein at least one of the first characteristic and second characteristic comprises a fluid pressure, a fluid flow rate, a vibration (para 0012 specifically discloses “applying a periodic modulation to the operating speed when operating the pump at the determined speed to damp the lateral vibrations” the first characteristic is vibration), a force, a torque, a linear displacement, an angular displacement, a linear velocity, an angular velocity, a linear acceleration, or an angular acceleration.  
In reference to dependent claim 5, Verichev discloses the system of claim 2, wherein the at least one sensor comprises at least one of a strain gauge, a flow meter, an accelerometer (para 0051 discloses “Several types of sensors 24 (proximity meters, accelerometers, velocity sensors and force transducers) register and transmit data (shaft offset, amplitudes of radial and torsional vibrations, forces acting on bearings) to a PC 26 for analysis”), a pressure sensor, a position sensor, a velocity sensor or an acoustic sensor.  
In reference to dependent claim 6, Verichev discloses the system of claim I, wherein the primary mover comprises an electric motor (para 0002 discloses a motor being part of the ESP).     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Verichev (USPAP 2011/0027110).
In reference to dependent claim 3, Verichev discloses the system of claim 2, wherein the first characteristic and the second characteristic are the same (para 0051 discloses “Several types of sensors 24 (proximity meters, accelerometers, velocity sensors and force transducers) register and transmit data (shaft offset, amplitudes of radial and torsional vibrations, forces acting on bearings) to a PC 26 for analysis” since Verichev discloses multiple sensors the first and second characteristics can both be vibration monitored with accelerometers). Therefore, because Verichev discloses a plurality of the same sensors, it is obvious that the same type of sensors could be used to monitor the same characteristics at different times or place thus meeting the limitation “wherein the first characteristic and the second characteristic are the same.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Verichev (USPAP 2011/0027110) in view of Darley (USPN 10,711,787).
In reference to dependent claim 7, Verichev discloses the system of claim I, however
Verichev does not disclose the primary mover comprises an internal combustion engine.  
Darley, another fluid moving pump that controls vibration, teaches the primary mover comprises an internal combustion engine (col 2, lines 59-60 discloses an engine with a fuel tank for internal combustion).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the internal combustion engine with the submersible pump so that the pump can be used where there is no electricity.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed to substitute the motor of Verichev for the internal combustion engine as taught by Darley into the pump of Verichev because it has been held that a simple substitution of one known element, the internal combustion engine, for another, the electric motor, to obtain predictable results, rotation of the pump, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B.  To be clear a simple 90 degree gearbox could be attached to the engine to send power down to the submersible pump.


In reference to dependent claim 8, Verichev discloses the system of claim I, however
Verichev does not disclose the primary mover is coupled to the pump by a drivetrain.
Darley, another fluid moving pump that controls vibration, teaches the primary mover is coupled to the pump by a drivetrain (col 4, line 42 specifies a drive shaft linking the engine to the impeller, the drive shaft can be considered a drivetrain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the internal combustion engine and its drivetrain with the submersible pump so that the pump can be used where there is no electricity.  Furthermore, it would have been obvious to one having ordinary skill in the art (at the time the invention was made) before the effective filing date of the claimed invention to substitute the motor of the pump of Verichev for the internal combustion engine and drivetrain as taught by Darley into the pump of Verichev because it has been held that a simple substitution of one known element, the internal combustion engine and drivetrain, for another, the electric motor, to obtain predictable results, rotation of the pump, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B.  To be clear a simple 90 degree gearbox could be attached to the engine and drivetrain to send power down to the submersible pump.


Response to Arguments
Applicant's arguments filed on 08/31/2022 have been considered but, unless otherwise addressed below, are moot in view of the new ground(s) of rejection.  


Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W. NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday, off Friday, 7:30-5 EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C. W. N./
Examiner, Art Unit 3746

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746